EXHIBIT 10.4

Settlement and Standstill Agreement

This SETTLEMENT AND STANDSTILL AGREEMENT, dated as of July 13, 2007 (the
“Agreement”), is by and between Arbinet-thexchange, Inc., a Delaware corporation
(“Arbinet”), and the individuals and entities listed on Schedule A hereto
(collectively, the “Stockholders”).

WHEREAS, the Stockholders are the beneficial owners of shares of common stock,
par value $0.001 per share, of Arbinet (the “Common Stock”); and

WHEREAS, by letter dated March 19, 2007, Karen Singer, as trustee for the Singer
Children’s Management Trust (the “Trust”), provided notice to Arbinet of her
intention to nominate Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman for
election as directors of Arbinet at its 2007 annual meeting of stockholders (the
“Stockholder Nomination”); and

WHEREAS, subject to this Agreement the Trust intends hereby to withdraw the
Stockholder Nomination and refrain from contesting the election of directors at
Arbinet’s 2007 annual meeting of stockholders; and

WHEREAS, Arbinet and the Stockholders intend to provide hereby for, among other
matters, enlargement of the Board of Directors of Arbinet (the “Board”) from six
(6) to nine (9) members and for the appointment of Shawn O’Donnell, Jill
Thoerle, and Stanley Kreitman to the Board to fill the vacancies resulting
therefrom, and furthermore, Arbinet and the Stockholders desire to otherwise
resolve all matters between them, including those matters at issue in or with
respect to the Stockholder Nomination.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Representations.

(a) Binding Agreement: Authority. Arbinet hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by Arbinet, and
is a valid and binding obligation of Arbinet, enforceable against Arbinet in
accordance with its terms. Each of the Stockholders represents and warrants that
this Agreement has been duly authorized, executed and delivered by such
Stockholder, and is a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

(b) Share Ownership of Common Stock. Each of the Stockholders hereby represents
and warrants that, as of the date hereof, it and its Affiliates and Associates
(as such terms are hereinafter defined) are the “beneficial owners” (as such
term is hereinafter defined) of the shares of Common Stock set forth opposite
their respective name on Schedule A hereto (the “Shares”), and that neither it
nor its Affiliates or Associates beneficially own, or have any rights, options
or agreements to acquire or vote, any other shares of Common Stock.



--------------------------------------------------------------------------------

(c) Defined Terms. For purposes of this Agreement, the term “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Agreement, the terms “beneficial owner” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock that such person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional.

Section 2. Directors.

(a) Additional Directors. The Stockholders and Arbinet agree that as promptly as
practicable (but in no event more than the second (2nd) business day) following
the execution of this Agreement by the parties hereto, the Board will increase
the size of the Board to nine (9) members and (i) appoint Shawn O’Donnell and
Jill Thoerle (together with any successor nominees appointed by the Stockholders
pursuant to this Agreement, the “Class III Nominees”) to fill the newly created
directorships on the Board as Class III directors whose term shall expire at
Arbinet’s 2007 annual meeting of stockholders, and (ii) appoint Stanley Kreitman
to fill the newly created directorships on the Board as a Class II director
whose term shall expire at Arbinet’s 2009 annual meeting of stockholders. At
such time as Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman shall each
become a director of Arbinet in accordance with the terms of this Agreement,
Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman shall agree in writing to be
bound by the terms and conditions of Arbinet’s policies applicable to directors,
including, without limitation, Arbinet’s Code of Business Conduct & Ethics,
Corporate Governance Guidelines, and Insider Trading Policy.

(b) Nominations. Arbinet agrees to nominate Michael J. Ruane, Shawn O’Donnell
and Jill Thoerle for election as Class III directors of Arbinet at its 2007
annual meeting of stockholders, and use its reasonable best efforts to cause the
election of such persons, each to serve for a three-year term ending upon the
election of directors at Arbinet’s 2010 annual meeting of stockholders and until
his or her successor is duly elected and qualified.

(c) Committees. Arbinet agrees to appoint (i) Shawn O’Donnell to the
Compensation Committee of the Board, (ii) Jill Thoerle to the Audit Committee of
the Board, and (iii) Stanley Kreitman to the Nominating and Corporate Governance
Committee of the Board.

Section 3. Voting.

(a) 2007 Annual Meeting. The Stockholders, together with their Affiliates and
Associates, will not submit any stockholder proposal (pursuant to Rule 14a-8 or
otherwise), or any notice of nomination or other business under Arbinet’s Second
Amended and Restated By-laws, and will not nominate or oppose directors for
election at the 2007 annual meeting of stockholders of Arbinet. The Stockholders
shall cause all Shares of Common Stock beneficially owned by them, and/or their
Affiliates or Associates, as of the record date for the 2007 annual meeting of
stockholders of Arbinet, to be present for quorum purposes and to be voted in
favor of Michael J. Ruane, Shawn O’Donnell, and Jill Thoerle at such annual
meeting or at any adjournments or postponements thereof.

 

2



--------------------------------------------------------------------------------

(b) Other Meetings. During the Standstill Period (as such term is hereinafter
defined), the Stockholders shall cause all Shares of Common Stock beneficially
owned by them, and/or their Affiliates or Associates, as of the record date for
any other meeting of stockholders of Arbinet, to be present for quorum purposes
and to be voted, at such meeting or any adjournments or postponements thereof,
in favor of any matter brought before such meeting upon the recommendation of
the Board by a two-thirds ( 2/3rd) vote of those members voting; provided,
however, that this provision will not restrict the Stockholders from voting as
they deem appropriate in the exercise of their fiduciary duty with respect to a
merger, tender offer, reorganization, recapitalization, sale of assets or other
similar transaction that is submitted for stockholder approval at such meeting
(it being understood that to the extent any such proposal includes the proposed
election of an alternate slate of directors in lieu of directors nominated by
Arbinet, the Stockholders, together with their Affiliates and Associates, will
in all events be required to vote in favor of Arbinet’s nominees).

(c) Further Assurances. The Stockholders further agree to take all action
reasonably necessary to carry out the intention of this Section 3, including,
without limitation, delivering to Arbinet upon its written request (and
compliance by it with applicable laws) executed proxies naming the proxies
appointed by Arbinet for all shares of Common Stock beneficially owned by the
Stockholders and/or their Affiliates or Associates as of the record dates for
the aforementioned meetings of stockholders.

Section 4. Standstill Arrangements. Each of the Stockholders agrees that, during
the period from the date of this Agreement through July 13, 2008 (the
“Standstill Period”), neither it nor any of its Affiliates or Associates will,
without the written consent of Arbinet, directly or indirectly, solicit,
request, advise, assist or encourage others to (a) effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in or
in any way assist any other person to effect or seek, offer of propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
assets of Arbinet or any of its subsidiaries; provided, however, that the
Stockholders shall be able to communicate directly to the Board and third
parties on a confidential, non-public basis proposals for a negotiated
acquisition of assets of Arbinet or any of its subsidiaries without the written
consent of Arbinet; provided, further that any third party that the Stockholders
communicate with shall expressly agree not to make any public disclosure or
public announcement about such communications; (ii) any tender or exchange
offer, merger or other business combination involving Arbinet or any of its
subsidiaries; provided, however, that the Stockholders shall be able to
communicate directly to the Board and third parties on a confidential,
non-public basis proposals for a negotiated tender or exchange offer, merger or
other business combination involving Arbinet or any of its subsidiaries without
the written consent of Arbinet; provided, further that any third party that the
Stockholders communicate with shall expressly agree not to make any public
disclosure or public announcement about such communications; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Arbinet or any of its subsidiaries; provided,
however, that the Stockholders shall be able to communicate directly to the
Board and third parties on a confidential, non-public basis proposals for a
negotiated recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Arbinet or any of its

 

3



--------------------------------------------------------------------------------

subsidiaries without the written consent of Arbinet; provided, further that any
third party that the Stockholders communicate with shall expressly agree not to
make any public disclosure or public announcement about such communications; or
(iv) any “solicitation” of “proxies” (as such terms are used in the proxy rules
of the SEC) or consent to vote any voting securities of Arbinet; (b) form, join
or in any way participate in a “group” (as defined under the Exchange Act);
(c) except as otherwise expressly provided herein, otherwise act, alone or in
concert with others, to seek to control or influence the management, the Board
or policies of Arbinet; (d) nominate any persons as a director of Arbinet or
propose any matter to be voted on by stockholders of Arbinet; (e) take any
action which would reasonably be expected to force Arbinet to make a public
announcement regarding any of the types of matters set forth in (a) above; or
(f) except as otherwise expressly provided herein, enter into any discussions or
arrangements with any third party with respect to any of the foregoing. The
Stockholders also agree during the Standstill Period not to request Arbinet (or
its directors, officers, employees or agents), directly or indirectly, to amend
or waive any provision of this paragraph (including this sentence).

Section 5. Withdrawal of Demand and Stockholder Nomination and Proposal. Upon
the appointment of Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman to the
Board and the committees thereof as required by this Agreement, the Trust has
simultaneously agreed to withdraw the Stockholder Nomination and shall
immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and any related solicitation.

Section 6. Press Releases and Other Public Statements. During the Standstill
Period, Arbinet and the Stockholders agree as follows:

(a) Arbinet agrees, subject to the requirements of applicable federal securities
laws, to provide the Stockholders with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about the Stockholders, prior to its public release.

(b) The Stockholders agree, subject to the requirements of applicable federal
securities laws, to provide Arbinet with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about Arbinet, prior to its public release.

(c) The initial press release with respect to the execution of this Agreement
shall be a press release to be reasonably agreed upon by Arbinet and the
Stockholders.

(d) Neither Arbinet nor any of the Stockholders, nor any of their Affiliates or
Associates, shall directly or indirectly make or issue or cause to be made or
issued any disclosure, announcement or statement (including without limitation
the filing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) concerning the other party or any of its respective past, present or
future general partners, directors, officers or employees, which disparages any
of such other party’s respective past, present or future general partners,
directors, officers or employees as individuals (recognizing that the parties
shall be free to comment in good faith regarding the business of Arbinet,
provided any such comment shall not otherwise violate the terms of this
Agreement).

 

4



--------------------------------------------------------------------------------

Section 7. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

Section 8. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

Section 9. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be validly given, made or served, if in writing and sent by U.S.
registered mail, return receipt requested:

 

if to Arbinet:

   Arbinet-thexchange, Inc.    Tower II, Suite 450    120 Albany Street    New
Brunswick, New Jersey 08901    Attention: General Counsel

with a copy to:

   Goodwin Procter LLP    Exchange Place    Boston, Massachusetts 02109   
Attention: Joseph L. Johnson III

if to the Stockholders:

   Addressed to such Stockholder at the address set forth on Schedule B hereto

Section 10. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. The parties, on behalf of itself and
its Affiliates and Associates, hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts in the State of Delaware and/or the
courts of the United States of America located in the State of Delaware for any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding related thereto except in such courts. The parties, on behalf of
itself and its Affiliates and Associates, hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding in any such court has been brought in any
inconvenient forum.

 

5



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 12. No Presumption Against Draftsman. Each of the undersigned parties
hereby acknowledges the undersigned parties fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof.

Section 13. Enforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement and
Standstill Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

ARBINET-THEXCHANGE, INC.

By:

 

/s/ Roger H. Moore

Name:

  Roger H. Moore

Title:

  Interim Chief Executive Officer and President

 

CADENCE MASTER LTD.

By:

 

/s/ Philip R. Broenniman

Name:

  Philip R. Broenniman

Title:

  Managing Member of   Cadence Investment Management, LLC   On behalf of  
Cadence Master Ltd.



--------------------------------------------------------------------------------

Schedule A

Beneficial and Record Ownership of Common Stock

 

Stockholder

  

Number of Shares of Common

Stock Held Beneficially

  

Number of Shares of Common

Stock Held of Record

Cadence Master Ltd.

   318,570    0



--------------------------------------------------------------------------------

Schedule B

 

Stockholder

  

Address

Cadence Master Ltd.

  

Philip R. Broenniman

800 Third Avenue

10th Floor

New York, New York 10022